In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
      ___________________________
           No. 02-21-00347-CV
      ___________________________

          MARK MUSE, Appellant

                       V.

          ZHENYU MAO, Appellee



 On Appeal from County Court at Law No. 2
           Denton County, Texas
    Trial Court No. CV-2021-02902-JP


Before Wallach, J.; Sudderth, C.J.; and Walker, J.
      Per Curiam Memorandum Opinion
                           MEMORANDUM OPINION

      Appellee Zhenyu Mao filed a forcible detainer suit against Appellant Mark

Muse “and All Occupants” seeking possession of the subject property and back rent.

After the trial court rendered a partial summary judgment for Mao on the possession

issue and the county clerk issued a writ of possession, Muse filed a notice of appeal.

On Muse’s motion, we stayed enforcement of the writ. We subsequently ordered Mao

to file a response to specific jurisdictional questions. Mao did not file a response, but

we have since received notice that the parties have reached a settlement agreement

and that Mao has nonsuited his claim against Muse.

      A case becomes moot if a controversy ceases to exist between the parties.

Wilson v. Bluffs at Paradise Creek, No. 02-14-00196-CV, 2015 WL 9598921, at *1 (Tex.

App.—Fort Worth Dec. 31, 2015, pet. dism’d w.o.j.) (per curiam) (mem. op.) (citing

Williams v. Lara, 52 S.W.3d 171, 184 (Tex. 2001)). Accordingly, because no present

controversy exists between the parties, we dismiss the appeal as moot. See Tex. R.

App. P. 42.3(a), 43.2(f). We lift the October 29, 2021 stay issued by this court.

                                                       Per Curiam

Delivered: March 10, 2022




                                            2